The opinion of the court was delivered by
Scotf, J.
The plaintiffs have appealed from a decree of the superior court of Snohomish county dismissing their complaint, and adjudging in effect that they have no title tO' the property in controversy, which is a certain tract of land, of about 147 acres, in the present city of Everett. The complaint set up title in fee in the plaintiff, Victor E. Kromer, with subsidiary interests for a limited period in his three sisters, Emma and Mattie Kromer, who were joined as plaintiffs, and Alice Kromer, who declined to joint as plaintiff, and was made a defendant. The title is claimed by the plaintiffs through their deceased father, Erskine D. Kromer, by will. The complaint attacks, and seeks ff> vacate on the grounds of lack of jurisdiction and fraud, a decree of sale and deed in partition in said court under which the defendants, Rucker and Hewitt, and the Everett Land Company, intervenor, claim title in fee to certain interests in said lands,' and joins the defendants Friday, Holland and Plaskett on account of their connection with said partition and participation in the alleged fraudulent proceedings. The answers of the defendants Rucker and Hewitt, with their counterclaims, and the intervening complaint of the Everett Land Company, set up the validity of the partition proceedings which originated in an alleged community right in the lands in controversy in the widow of Erskine D. Kromer, who is the defendant Emma Holland.
The material facts relating to the matters in controversy are as follows:
On May 3, 1870, said Erskine D. Kromer made a home*629stead filing upon the land aforesaid, situate in Snohomish county, Washington. It is claimed that he was at that time a single man, but at or about said time (the exact time not being material), a certain Indian woman who had previously been known by the name of Emma Kanouke, and who was thenceforth known as Emma Kromer, came to live with him as his wife, and continued to live with him until his death, in 1885. The plaintiffs and said Alice Kromer are their children.
On October 26, 1876, said Erskine D. Kromer made the requisite proofs of his capacity to file and compliance with the laws of the United States relating to such homestead entry. On December 21, 1876, he and said Indian woman appeared before a justice of the peace of said county, and had a marriage ceremony performed. On December 30, 1876, a patent for said land was issued to him. At his death he left the following will purporting to devise the land in controversy:
“I will, bequeath and devise to my beloved son, Victor E. Kromer, the land upon which myself and family reside, situated in said county of Snohomish, Washington Territory, to-wit: Dots numbered one and two, the southeast quarter of the northwest quarter, and the northwest quarter of the northeast quarter of section thirty, in township twenty-nine, north of range five east, containing one hundred and forty-seven acres and 55-100 of an acre. It is my will and desire that my family be not separated, and it is my intention that my said son, Victor E. Kromer, shall not sell or dispose of said described premises until each of my daughters shall become of full age, viz : Alice Kromer, Mattie Kromer and Emma Kromer, and that they shall each have the privilege of residing upon said premises until they shall each become married, provided they should marry before they shall have arrived at the age of majority, and it is my desire that the rents, issues and profits of said described premises shall go to support my said son and daughters hereinbefore mentioned until said girls shall have become married or arrived at the age of majority, at the expiration of which time my said son, Victor E. Kromer, is hereby empowered to dispose of said premises as he shall see fit.
* * * * * * * * *
*630Third. I give and bequeath unto my wife, Emma Kromer, the sum of two hundred dollars, which my executor is hereby authorized to pay at my death. And it is my will and desire that my said wife, Emma Kromer, reside upon the premises hereinbefore mentioned and bequeathed to my said son, Victor E. Kromer, until her death or marriage.
I nominate and appoint my respected friend, J. H. Plaskett, my executor and authorize him to administer upon my estate and to execute this will without giving bond, and without any direction or control from any court and without notice to creditors or otherwise.”
This will was probated September io, 1885. Said J. H. Plaskett qualified as executor, and a copy was filed in the auditor’s office for record in October, 1885. On September 23, 1885, said Plaskett was appointed guardian of the persons and property of said children and has ever since served as general guardian of their persons and property. On October 25, 1886, the final account of said Plasket as executor was allowed by the probate court, and distribution made of the real and personal property willed by the deceased. There is some contention as to whether the widow was a party to this proceeding, but we do not regard it as material, and the plaintiffs practically concede that it is not.
On December 14, 1889, said Plaskett as guardian filed a petition in the probate court, praying for the sale of the real estate in controversy, alleging such facts as the statute required to authorize a sale by a guardian of his minor ward’s real estate. It was claimed that the real estate was unproductive, and that there were no funds to pay the taxes thereon or to support the children, and that it would be for the advantage of said children to have the same sold. Upon the hearing of this petition, on January 27, 1890, the widow of Erskine D. Kromer, who had previously to that time married one Holland, appeared and filed objections to the order and asked for partition, claiming, among other things, that the land in controversy was community property of herself and said Erskine D. Kromer, and that she was entitled to one-half thereof as the surviving spouse. The probate *631court found against her, and entered an order directing a sale of all of the land. On January 28, 1890, she filed a notice of appeal from said order and judgment of the probate court. This appeal was heard in the superior court of Snohomish county on the 24th day of March, 1890, whereupon the court found and adjudged as follows:
“ The court finds that the real estate described in the petition of said guardian for an order of sale thereof, and which said probate court ordered to be sold as prayed for in said petition, is community property, andas such, the said appellant, Emma Holland, formerly widow of ErskineD. Kromer, deceased, is entitled to the undivided one-half thereof, and that the said probate judge or probate court had no right to order the sale of the entire property, or any part thereof, in the manner in said transcript shown.
“It is therefore ordered, adjudged and decreed by this court, that the order of sale, and judgment rendered by said probate court below, is reversed, set aside and held for naught.”
But the court made no finding or order as to a partition.
It is contended that the court could not have found upon the facts that said parties were husband and wife prior to the marriage ceremony which was performed between them by the justice of the peace, and that said ceremony was evidence that they were not married prior thereto. There is no doubt that it was some evidence of the fact that the parties had not been previously married, but it was not conclusive. Said parties may possibly have entertained a doubt as to the validity of a previous ceremony, and may have wished to set that doubt at rest by such subsequent ceremony. It does appear that they had lived and cohabited together and held each other out as husband and wife for a number of years. It is true this would not constitute a marriage under the laws of the territory, but it was some evidence of marriage, and in making his homestead proofs said Kromer testified that he was the head of a family, and submitted the affidavits of two of his neighbors that he was a married man. The parties were all before the probate court in said proceeding brought by the guardian for authority to sell the land for the purposes therein *632set forth, for a better investment of the proceeds, etc., and were likewise before the superior court upon the appeal therefrom by the widow, and the court having found therein that said Erskine D. Kromer and said woman with whom he was living were lawfully married, and that the land was the community land of said parties, and there having been no appeal prosecuted therefrom, that decree must stand if the court had jurisdiction to make the finding. And it would make no difference whether it was an erroneous finding of fact or of law. It would be the law of the case as applied to the lands in question and conclusive upon the parties. The jurisdiction of the court to find that said parties were husband and wife, and that the land was community property is strenuously attacked by the plaintiff, and contended for by the defendants. It raises a most important question as to the power of the former probate courts of the territory, and of the superior courts of the state upon such appeal. 'The fact that the proceedings were had in the probate court while we were under a territorial form of government, and in the superior court of the state after statehood, might have some bearing also as to whether the latter court upon the appeal was limited by the powers possessed by the former court. A decision of these questions is not necessarily involved in this case, as we view it, and we shall refrain from deciding them at the present time, but have set forth the facts as having some bearing upon the later proceedings.
Subsequent to the foregoing, and on April 7, 1890, said widow executed and delivered to defendant Friday a quitclaim deed of her undivided one half of the land. On May 12, 1890, said Friday began an action for partition in the superior court of Snohomish County, alleging, in substance, in his complaint, the filing upon the lands in controversy by said Erskine D. Kromer, and his compliance with the United States homestead laws ; that during all of said times he was a married man, and that his wife, said Emma D. Kromer, lived with him upon said land ; that he died testate; that the children aforesaid were the issue of said marriage and were living at the time of his death ; the appointment of the *633said Plaskett as guardian, the interests of the children therein to an undivided one-half of said lands, and his ownership of the other by virtue of the conveyance from the widow ; that the land was so situated and its condition such that a division could not be made without great prejudice to the owners, and praying that the court ascertain and determine the interests of each of said parties, and that partition thereof be had, and in case it could not be made, etc., then that the land be sold and the proceeds paid to the several owners in proportion to their respective interests. Summons was issued upon this complaint, and was personally served upon all of said children and upon said Plaskett, as guardian. On June 6, 1890, a firm of lawyers appeared for said defendants, and filed a general demurrer to the complaint. It does not appear what disposition was made of this demurrer, but •on the 3d day of July, 1890, an answer was filed in that action, denying the sale by the widow to the plaintiff Friday and that the real estate was so situated that it could not be divided without great prejudice to the owners, and by way ■of counter-claim set up the payment by them of taxes for several years upon all of said land, and that one-half of said sums was a just claim against the interest and claim of the plaintiff, etc. On the 3d day of July the court rendered the following decree:
“ This case coming on by agreement of the parties hereto on this 3d day of July, 1890 before the honorable J. R. Winn, judge of said court, at his chambers in Snohomish City, in said county and state, the plaintiff appearing by Craddock & Miller, his attorneys, and the defendants appearing by Frater & Ault, their attorneys, and said minor defendants also appearing by J. H. Plaskett, their guardian, and the court being fully advised in the premises, finds from the pleadings and evidence submitted the following :
Findings of ..fact: 1. That prior to the 30th day of December, 1876, one Frskine D. Kromer, having complied with the laws of the United States, became the owner in fee simple of the following described property, to-wit:
Lot one (1) and two (2) and the northwest quarter of the northeast quarter (NW % of NE % ) and the southeast quarter of the northwest quarter ( SE }£ of N W }() of sec*634tion 3STo. thirty (30), in township No. twenty-nine (29) north of range No. five ( 5 ) east Willamette Meridian, situated in Snohomish county, state of Washington, and on said last mentioned date a patent was issued to said Kromer under the homestead laws of the United States, of said lands, that prior to that time said Kromer resided upon said tract and had entered the same as a homestead upon public lands of the United States, that the said Erskine D. Kromer was a married man, and thereafter while residing upon said lands and during all the time of his said residence upon said tract was there living with his wife, Emma D. Kromer.
2. That on or about the 8th day of August, 1885, the said Erskine D. Kromer died testate in said county and in the then territory and now state of Washington ; and that the above described tract of land was a portion of the estate of said decedent.
3. That at the time of the death of said Kromer there were living as the issue of his said marriage, the following children, to-wit: Victor E. Kromer, Emma Kromer, Mattie Kromer and Alice Kromer, who has since intermarried with one Eloyd Allen, who are heirs at law of said Erskine D. Kromer, deceased; that the only other heir at law of said decedent is his said wife surving him, whose name at the time of his decease was Emma D. Kromer, but who has since re-married and who is now and has been for a long time past, Emma D. Holland, wife of Samuel S. Holland.
4. That prior to the commencement of this action the said Emma D. Holland, for a valuable consideration, sold and by deed duly conveyed to the plaintiff herein, an undivided one-half ( yí ) interest in and to all of the above described tract of land ; and that the said plaintiff is now the owner of said undivided one-half of said real property, and is in possession thereof.
5. That after the death of the said Erskine D. Kromer, the above named defendant J. H. Plaskett was duly appointed guardian of' the persons and estates of the above minor children of the said Erskine D. Kromer and Emma D. Kromer, his wife, and duly qualified as such and ever since the time of his said appointment, said J. H. Plaskett has been and now is the guardian of the said minor children.
6. That said plaintiff and said minor children and heirs at law of said decedent, viz: Victor E. Kromer, Emma Kromer, Mattie Kromer and Alice Allen, are the owners and tenants in common of the above described tract of laud, as follows, to-wit: The said plaintiff, Frank P. Friday, has *635an estate in said lands to the extent of an undivided one-half part or interest in fee thereof; the said minor defendant Victor E. Kromer has an estate of inheritance in said real estate to the extent of an undivided one-half ( Yz ) part or interest in fee thereof; and the other minor defendants, Emma Kromer, Mattie Kromer and Alice Allen have a contingent interest in said real estate above described, to the extent of the right of said minor defendants, Emma Kromer, Mattie Kromer and Alice Allen, to live, reside and remain on an uudivided one-half part thereof until they become of lawful age or until they become married.
7. There are no liens or incumbrances on said lands appearing of record, and that no person other than the said plaintiff and the defendants hereinbefore named have any interest in said lands as owners or otherwise.
8. That said real estate is so situated and its condition is such that a partition thereof cannot be made without great prejudice to said owners.
9. That said defendant J. H. Plaskett, as guardian, has paid the taxes on said lands for the years 1885, 1886, 1887, 1888 and 1889.
And upon the above and foregoing findings of fact, the court finds the following conclusion of law :
That said premises should be sold and the proceeds arising from the sale thereof be divided according to the respective-rights of the parties hereto as found by the court, and that an order of sale issue therefor.
It is therefore ordered, adjudged and decreed, in accordance with the foregoing finding of facts and conclusion of law, that the said real estate he sold at public auction to the highest bidder, in the manner prescribed by law, upon the following terms, to-wit:
One-half of the purchase price to be paid cash in hand on the day of the sale, the balance in two equal installments payable in nine (9) and eighteen (18) months respectively, with interest on the deferred payments at the rate of ten per cent, per annum, and secured by mortgage on said premises; and that A. W. Hawks, Esq., be and he is hereby appointed referee to sell said real estate, and of his proceedings hereunder to make due return.”
Notice of sale of the land was posted and published by the referee appointed to make the sale, and the same was sold to said Friday for the sum of thirteen thousand dollars, on August 2, 1890. A stipulation was thereafter entered *636into between the parties relative to certain security taken for a portion of said sum, and the sale was duly confirmed, and thereafter on the 21st day of August, 1890, the referee, pursuant to such proceedings and sale, executed and delivered a deed of the land to Friday, which was, on the 25th day of said month, duly approved by the court. On the 28th day of November, 1890, Friday executed a deed of an undivided one-half of this land to the defendants Rucker, and on the same day executed and delivered to defendant Henry Hewitt, Jr., a deed of the other undivided one-half, which interest was subsequently conveyed by Hewitt and wife to the Everett Rand Company. No appeal was taken from the decrees of the superior court in any of the foregoing proceedings by any of the parties interested or at all, and the same remained unquestioned until the commencement of this action in December, 1891.
Many points have been raised and argued in the case which we think unnecessary to pass upon, owing to the conclusion we have reached with regard to others. And before proceeding to discuss the matters of law involved in the various proceedings, we wish to dismiss the charge of fraud as utterly unfounded, as, after an examination of the argument with reference thereto, contained in the six hundred and sixty odd pages of briefs filed in this case, and the evidence upon which it is based, found in the three large volumes of the record, we are satisfied that all parties, including the courts and guardian, acted in entire good faith in the premises. A lengthy discussion of the questions raised with reference to this feature of the case would serve no good purpose. The several proceedings must be viewed in the light which surrounded them at the time they were had, and although the land in question has now become very valuable by reason of the fact that a prosperous city is being in part built thereon, and that several hundred thousand dollars have been expended in improvements upon the same by the purchasers and their grantees, all of which have been projected and done since the sale under the partition proceedings, it is apparent that at the time the land was sold *637thereunder it brought a high price, which was due in a measure to an unsuccessful “boom,” that was independent of the matters which have since given value to the land. Even though the parties purchasing had an undisclosed purpose of platting a townsite thereon and were endeavoring to obtain the land for that purpose, it is apparent that the same would not have been carried out if the supposed title had not been procured, and, had it not been for these subsequent developements, undoubtedly the sale would have been regarded as a fortunate one, and the proceedings would not have been questioned.
Although Erskine D. Kromer in his will sought to provide for the retention of the land until his daughters had arrived at the age of majority, the court clearly was not deprived of power to order a sale thereof in the partition proceedings, if the land was community property, as the will would only operate to convey the title to a one-half interest.. The land at that time was practically in a wilderness and was unproductive, and was, it seems, in danger of being sold for taxes, and there were no funds available for the support of the minors. It was as much the intention of the deceased parent that the children should be supported during their minority as it was to preserve the land intact. However, as to this feature of the case it is sufficient to say that the land was not sold upon the application aforesaid of the guardian of the plaintiffs, but was sold by virtue of the independent partition proceeding brought by the alleged, owner of the other half interest, against which claimed interest, if well founded, the will could not in any wise operate.
Theré being no fraud in the premises the claims of the plaintiffs in this case must be sustained, if at all, on the ground of the invalidity of the various proceedings above set forth by virtue of which the land was found to be community property and was sold to the defendants now claiming it.
Questions of estoppel against the plaintiffs, and claims that the defendants, or some of them, are bona fide purchas*638ers without notice have been presented, which we pass over as immaterial and treat the case as though all of the defendants had full notice of all the foregoing proceedings.
In the proceedings brought for a partition of the land by-virtue of which it was sold, the court had jurisdiction of the plaintiffs in this case, and of the subject matter. It was there found that Friday owned a one-half interest in the land, and its sale was ordered, and had accordingly. These proceedings are attacked on the ground that the statute was not complied with in advertising the sale. The first publication of the notice of sale was made on the 3d day of July, and the decree was not signed until the 7th. As a matter of fact, however, the finding of the court had been made prior to the publication, and the point raised is nothing more than an irregularity which would not affect the'jurisdiction of the court in the premises. It could only be taken advantage of by an appeal in the proceedings, if at all, and none was taken.
Complaint is also made that the guardian and attorneys of record for the plaintiffs herein admitted in that proceeding that the land in controversy was the community property of said parents ; and it is contended that they had no right to make such admission, and that the same is an evidence of bad faith and of fraud in said proceedings. It must be borne in mind that this last proceeding was in the same court which heard and disposed of the appeal from the order of sale made by the probate court on the application of said guardian to sell, and the same judge was presiding. All parties were acting in a measure in view of said former proceeding; and that proceeding, even if invalid, throws a strong light upon the good faith of all parties whose acts are now questioned.
We are satisfied that such admissions were made in entire good faith, and were such as the parties had a right to make and the court was justified in acting upon; and furthermore, that they in no wise contravene the facts as they existed independent of such former proceedings.- Witnesses were examined in this case as to what took place, what was *639admitted and what testimony was introduced in such former proceedings, and the judge before whom they were had was called and testified, and said that he based his judgment on what he supposed was sufficient to justify the decree which he signed. There is no testimony in this record tending to show that any person connected with the defense of that partition case was not as fully informed of every existing fact connected with the subject matter of that litigation as this court is capable of being informed by the record before it, and there is absolutely no hint in the testimony, that the plaintiff in that case or any person in his behalf, did anything to mislead the legal representatives of those defendants, or to conceal from them any fact, or did anything in any way to prevent a fair trial. If, as claimed by appellants, the question of title was heard, in part, upon an agreed statement of facts, they were the true facts in the case. Plaintiff’s counsel produced in court the deed on which plaintiff relied to prove his title. He also produced in court sufficient testimony to convince the court of the necessity of selling the premises. The sale of the property followed in accordance with the decree of the court. The plaintiff in the partition proceeding was the purchaser. The defendants, through their counsel and otherwise, employed every means to make the property bring the highest possible figure. This commendable zeal had its effect, and the testimony stands undisputed that the sale was in all respects fairly conducted, that there was a lively rivalry between the bidders and that the land brought the highest estimate of its value.
Partition is a civil action in contemplation of our code, and may be used as a form of action to try title.
“The rights of the several parties, plaintiffs as well as defendants, may be put in issue, tried and determined in such suit, and where a defendant fails to answer, or where a sale of property is necessary, the title shall be ascertained by proof to the satisfaction of the court, before the decree for partition or sale is given.” Code 1881, § 558.
The Code of California provides that any right, title or *640interest in the land may be put in issue, tried and determined in the action, substantially in the language above-quoted from our own code. The determination of the fact of title by the court is held to be conclusive upon all the parties to the suit. Hancock v. Lopez, 53 Cal. 362-371.
"Any questions affecting the right of the plaintiff to a partition, or the rights of each and all of the parties in the land, may be put in issue, tried and determined in such action. * * * If disputes exist as to their right or interest in any respect, such disputes may be litigated and determined in such action.” DeUprey v. DeUprey, 27 Cal. 329 (87 Am. Dec. 81); Morenhout v. Higuera, 32 Cal. 290; Gates v. Salmon, 35 Cal. 576 (95 Am. Dec. 139); Nash v. Church, 10 Wis. 244 (78 Am. Dec. 678).
This court in Hill v. Young, 7 Wash. 33 (34 Pac. 144), has held that the court has power in a partition proceeding,, and is required, to determine title.
"The judgment or adjudication is final and conclusive-between .the parties, not only as to the matter actually determined, but as to every other matter which the parties might have been litigating and have had decided, as incident to or essentially connected with, the subject matter of the litigation and every matter coming within the legitimate purview of the original action, both in respect to matters of claim and of defense.” Clemens v. Clemens, 37 N. Y. 59; Bloomer v. Sturges, 58 N. Y. 168; Danaher v. Prentiss, 22 Wis. 299; Tallman v. McCarty, 11 Wis. 420; Wells, Res Adj., §248 and 249; Barrett v. Failing, 8 Or. 152; Trayhern v. Colburn, 66 Md. 277; Pray v. Hegeman, 98 N. Y. 351; Blakeley v. Calder, 15 N. Y. 617; Howell v. Mills, 56 N. Y. 226; Sayward v. Nunan, 9 Wash. 22 (36 Pac. 966).
When the plaintiff alleged the extent of his interest in the property, and the extent of the defendant’s interest' as-he understood it, and showed on the face of his pleading-that the parties, plaintiff and defendant, were tenants in common, he stated every fact required to give the court, jurisdiction. Code 1881, §553.
Appellants seek to avoid the effect of this proceeding by reason of the minority of the defendants in the partition suit, and by reason of the fact that the plaintiff was the: *641purchaser. These defendants had a general guardian, on whom service was made, as well as upon themselves personally. He answered to the suit, and was represented by counsel throughout. The statute expressly provides that the action may be maintained against infant cotenants, the provisions being broad enough to reach any and all interests, and any and all parties, and expressly makes a confirmation conclusive against all parties to the suit. The guardian might consent to a partition without suit under the supervision of the court. Code 1881, ch. 48.
‘ ‘ In America, the rule of the common law that infancy does not suspend the right of the adult cotenants to enforce a partition is believed to be of universal obligation. This rule has been held to be applicable to a sale of the property, when a division was impracticable. The right of the adults to have the possession of their property, and to have their wishes in the premises gratified, is to be respected equally with the interests of the infants. It would be monstrous to hold that adult part owners should be kept out of the enjoyment of their property merely because the other part owners were infants, and the interests of such infants did not require the property to be sold.” Freeman, Co-tenancy and Partition (2d ed.), § 467; Albright v. Flowers, 52 Miss. 246.
In the absence of fraud or collusion, minors properly represented are bound as fully as if they had been majors and personally cited.
“Representation in courts of justice is a necessity of civilized society, and the acts or neglects of the representative must in some degree be binding upon the party represented. And persons under disability at the time of a judicial proceeding to which they are parties, represented by their guardians and agents, are bound upon the knowledge of such guardians or agents.” 1 Herman, Estoppel, p. 178, § 164; 1 Daniel, Chanc. Prac. (5th Am. ed.), 163 and 164; English v. Savage, 5 Or. 518.
In considering the character of the title, as to whether it was community land as a matter of fact, a question is raised as to when the title vested in Erskine D. Kromer. Final proof was made by him before the marriage ceremony aforesaid was performed, but the patent was issued thereafter. *642Although, for certain purposes, the title, at least the equitable title, was earned and accrued upon the making of final proof and receipt of the certificate, the full, or legal, title did not pass until the patent was issued. The plaintiffs claim that the patent should relate back to the time of making final proof, and that therefore the land vested in Erskine D. Kromer as his separate property, if in fact he was not then a married man. Undoubtedly, for certain purposes this would be true, but the doctrine of relation is a fiction of law adopted by courts solely for the purposes of justice. Gibson v. Chouteau, 13 Wall. 92. We are of the opinion that it should not be invoked in this case to defeat the claims of the widow. Her equities were as great as those of Erskine D. Kromer, or the children. It may fairly be inferred from all that transpired that there was no intentional wrong-doing upon the part of either of said parties; and that they were living together and regarded each other as husband and wife is apparent prior to the marriage ceremony aforesaid , and if necessary to save her rights in the premises we are satisfied that we would be justified in holding, and should hold, that the legal title having passed subsequent to the marriage of the parties, it vested in the community.
A further question is raised, to the effect that the title to the land under the homestead laws is taken by gift, and consequently that it would become the separate property of the husband under the laws of the territory. There seems to be some conflict in the authorities upon this proposition. As the matters hereinbefore discussed decide this case in favor of the defendants, we will not undertake to enter into any consideration of the cases bearing upon this question, but content ourselves with saying we are satisfied that within the intent of our laws relating to community property, such land is in effect taken by purchase, by reason of the settlement and improvements thereon, in which the wife participates as well as the husband; and consequently, that this land was the community property of Erskine D. Kromer and his said wife. We adopted this view in the case of *643Philbrick v. Andrews, 8 Wash. 7 (35 Pac. 358); and although the point was not contested there, we desire to announce our adherence thereto, A contrary holding would be productive of the grossest injustice under the community property laws of this state and territory.
Judgment affirmed.
Dunbar, C. J., and Hoyt, J., concur.